DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Amendments/Request for Reconsideration filed on 22 June 2022.
Claims 1 – 8 and 10 – 16 are pending.  Claim 9 is cancelled by Applicant.
This office action is non-final.

Drawings
The examiner acknowledges the amendments filed 22 June 2022 to the specification in regards to the issues in the description of the drawings.  
The drawings are objected to for the following reason:
Figure 4 of the Detailed Drawings shows in the bottom graph intermediate speed 122 higher or greater than maximum rotational speed 120 indicating the reference character 122 and 120 should be switched such that maximum rotational speed 120 is higher or greater than intermediate speed 122.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 8, 10 – 11, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshikane et al. (US 2020/0078918 A1), hereinafter Yoshikane.

Regarding claim 1, Yoshikane discloses a hand-held power tool (14, fig. 12), comprising: 
an electric motor (3, fig. 12); 
a tool unit (The unit comprised within body housing 23, fig. 12); 
at least one operating unit (The unit comprised within handle 24, fig. 12); and 
a motor switching unit (controller 81, fig. 12, position sensor 87, fig. 13) configured to sense a contact-pressure characteristic between the tool unit and the operating unit ([0104], ll. 1 – 3 describes position sensor 87 detecting the position of handle 24 relative to body housing 23 wherein [0063] describes when tool accessory 91 is pressed against a workpiece, position sensor 87 detects the contact-pressure characteristic of the displacement between the unit comprised within body housing 23 and the unit comprised within handle 24 caused by of a pressing force on body housing 23), and configured to switch the electric motor at least partially in dependence on the contact-pressure characteristic ([0109] describes controller 81 driving motor 3 if position sensor 87 detects a contact-pressure characteristic of tool accessory 91 pressed against a workpiece and if switch 274 is in the ON state), wherein the motor switching unit is configured for at least partially torque-dependent switching of the electric motor ([0110] describes controller 81 configured to stop driving motor 3 in a state in which the body housing 23 excessively rotates around the driving axis A1, or in other words, in a state of an excessive torque of the body housing 23, is detected by position state 87).

Regarding claim 2, Yoshikane discloses a pneumatic percussion mechanism (5, fig. 12) ([0049] describes the pneumatic percussion mechanism wherein a pneumatic air spring is used drive the percussion mechanism); and a tool receiver (49, fig. 12) configured to receive an insert tool (91, fig. 12), the insert tool drivable along a work axis (A1, fig. 12) ([0088]), wherein the motor switching unit (controller 81, fig. 12, position sensor 87, fig. 13) is configured to reduce a rotational speed of the electric motor based on the sensed contact-pressure characteristic to a standstill ([0109], ll. 9 – 13 describes controller 81 stops the motor, or in other words, reducing the rotational speed of motor 3 to a standstill, if position sensor 87 does not detect the contact-pressure characteristic of the displacement between the unit comprised within body housing 23 and the unit comprised within handle 24 caused by of a pressing force on body housing 23).

Regarding claim 3, Yoshikane discloses a pneumatic percussion mechanism (50, fig. 12); and a tool receiver (49, fig. 12) configured to receive an insert tool (91, fig. 1), the insert tool drivable along a work axis (A1, fig. 12), wherein the motor switching unit (controller 81, fig. 12, position sensor 87, fig. 13) is configured to reduce a rotational speed of the electric motor based on the sensed contact-pressure characteristic such that activation of the pneumatic percussion mechanism is avoided ([0109], ll. 9 – 13 describes controller 81 stops the motor if position sensor 87 does not detect the contact-pressure characteristic of the displacement between the unit comprised within body housing 23 and the unit comprised within handle 24 caused by of a pressing force on body housing 23; or in other words, the controller 81 reduces the rotational speed of motor 3 to zero based on the sensed contact-pressure characteristic such as when position sensor 87 does not detect the displacement between the unit comprised within body housing 23 and the unit comprised within handle 24 caused by of a pressing force on body housing 23.  Since the rotational speed of motor 3 is reduced to zero, activation of pneumatic percussion mechanism 50 is avoided).

Regarding claim 4, Yoshikane discloses the motor switching unit (controller 81, fig. 12, position sensor 87, fig. 13) is configured to at least one of passively brake the electric motor and actively brake the electric motor ([0110], ll. 13 – 17 describes controller 81 capable of electrically or actively braking motor 3).

Regarding claim 5, Yoshikane discloses the tool unit (unit comprised within body housing 23) is at least partially formed by a percussion-mechanism housing (237, fig. 12).

Regarding claim 6, Yoshikane discloses the at least one operating unit (unit comprised within handle 24) is at least partially formed by a main handle housing (24, fig. 12).

Regarding claim 7, Yoshikane discloses the motor switching unit (controller 81, fig. 12, position sensor 87, fig. 13) is configured to assign an active state of the electric motor (3, fig. 12) to a measuring range of the contact-pressure characteristic ([0055], ll. 13 – 17 describes position sensor 87 outputting an ON signal to the controller 81 when the magnet 88 is located within a specified detection range of position sensor 87.  [0109], ll. 7 – 9 describes controller 81 drives motor 3 when position sensor 87 outputs an ON state and switch 274 is in the ON state.  Thus, controller 81 assigns an active state of motor 3, or a25 state of  motor 3 having a non-zero rotational speed, when position sensor 81 outputs an ON signal, or in other words, when magnet 88 is located within a specified detection or measuring range of the displacement between the unit comprised within body housing 23 and the unit comprised within handle 24, and when switch 274 is in the ON state).

Regarding claim 8, Yoshikane discloses the motor switching unit (controller 81, fig. 12, position sensor 87, fig. 13) is configured for at least partially time-dependent switching of the electric motor ([0109], ll. 9 – 13 describes controller 81 stopping motor 3 after a specific time if position sensor 87 does not detect a contact-pressure characteristic of the displacement between the unit comprised within body housing 23 and the unit comprised within handle 24 caused by of a pressing force on body housing 23).

Regarding claim 10, Yoshikane discloses a cover unit (23, fig. 12), the motor switching unit (controller 81, fig. 12, position sensor 87, fig. 13) having at least one actuating element (87, fig. 13) which is completely covered by the cover unit. 

Regarding claim 11, Yoshikane discloses the motor switching unit (controller 81, fig. 12, position sensor 87, fig. 13) includes at least one switching element (81, fig. 12) that is realized in dependence on the contact-pressure characteristic and that is configured to control a rotational speed of the electric motor in at least one rotational-speed range by at least one of open-loop control and closed-loop control ([0109] describes controller 81 driving motor 3 if position sensor 87 detects the contact-pressure characteristic of the displacement between the unit comprised within body housing 23 and the unit comprised within handle 24 caused by of a pressing force on body housing 23 and if switch 274 is in the ON state.  Thus, controller 81 depends on the contact-pressure characteristic in order to drive motor 3 in at least one rotational speed.  Since the input (i.e., the displacement between the unit comprised within body housing 23 and the unit comprised within handle 24 caused by of a pressing force on body housing 23) alters the output (i.e., driving of motor 3), but the output has no feedback loop and no effect on the input, the controlling of the rotation speed of motor 3 by controller 81 is an open-loop control).

Regarding claim 16, Yoshikane discloses the hand-held power tool (14, fig. 12) is one of a demolition hammer, a hammer drill, and a chipping hammer ([0088] describes the hand-held power tool as a hammer drill).

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weller (US 2015/0266170 A1).

    PNG
    media_image1.png
    773
    461
    media_image1.png
    Greyscale
[AltContent: rect][AltContent: textbox (A)][AltContent: textbox (Weller (US 210/0266170 A1)
Annotated fig. 2)]

Regarding claim 1, Weller discloses a hand-held power tool (10A, fig. 2), comprising: 
an electric motor (16A, fig. 2); 
a tool unit (12a, fig. 2); 
at least one operating unit (A, annotated fig. 2); and 
a motor switching unit (18A, 20A, 46A, 48a, fig. 1) configured to sense a contact-pressure characteristic between the tool unit and the operating unit and configured to switch the electric motor at least partially in dependence on the contact-pressure characteristic ([0063], ll. 3 – 28 describes when hand-held power tool 10a is pressed against a work surface, tool receiver 12a is displaced axially in relation to operating element A.  As a result, the mechanical switching element 20A is simultaneously shifted axially in the direction of electrical switching element 18a causing electrical switching element 18a to be pressed inward activating activation unit 46a. Once activation 46a is activated, if the hand-held power tool 10a is then rotated toward a desired direction of rotation, acquisition unit 48a acquires the desired direction of rotation wherein activation unit 46a then controls the motor unit 16a according to the desired direction of rotation. [0066] describes acquisition unit 48a acquires a torque between the tool receiver 12a and operating unit A to determine the desired direction of rotation of motor 16a. Thus, electrical switching element 18a, mechanical switching element 20A, and activation unit 46a senses the contact-pressure characteristic of the displacement between tool receiver 12a and operating element A caused by of a pressing force on tool receiver 12a; and the activation of motor 16a depends on the contact-pressure characteristic because activation unit 46a which controls motor 16a is activated due to the contact-pressure characteristic), wherein the motor switching unit is configured for at least partially torque-dependent switching of the electric motor  ([0066] describes acquisition unit 48a acquires a torque between the tool receiver 12a and operating unit A to determine the desired direction of rotation of motor 16a).

Regarding claim 14, Weller discloses the hand-held power tool (10A, fig. 2) does not include a percussion-mechanism control ([0046], ll. 2 – 4 describes the hand-held power tool as a hand-held power screwdriver wherein the hand-held power screwdriver does not perform a percussion function and thus does not include a percussion-mechanism control).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikane et al. (US 2020/0078918 A1), hereinafter Yoshikane, in view of Hatashi et al. (US 2013/0277081), hereinafter Hayashi.

Regarding claim 12, Yoshikane discloses the invention as recited in claim 1
Yoshikane does not explicitly disclose at least one standby switch configured to at least one of switch the electric motor into a non-rotational standby state, and switch the electric motor from a non-rotational standby state into a safety state.
However, Hayashi teaches at least one standby switch (15, fig. 1) configured to at least one of switch the electric motor into a non-rotational standby state ([0026] describes as the standby switch 15 is turned on, hand-held power tool shifts from a stop state to a standby state where electric power is supplied from the battery pack 6 to control device 7 and waits for the motor M to be driven. Please note, [0046] describes that while the description of the invention to include standby switch 15 is made on the example of a jigsaw, the present invention may be applied to a hammer drill), and switch the electric motor from a non-rotational standby state into a safety state.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the hand-held power tool, as disclosed by Yoshikane, with at least one standby switch configured to at least one of switch the electric motor into a non-rotational standby state, and switch the electric motor from a non-rotational standby state into a safety state, as taught by Hayashi, with the motivation to save battery power/charge by allowing the operator to selectively connect the electrical power from battery to the hand-held power tool when the hand-held power tool is intended to be used and disconnect the electrical power from battery to the hand-held power tool when the hand-held power tool is not in use.

Regarding claim 13, Yoshikane, as modified by Hayashi, discloses the invention as recited in claim 12.
Yoshikane does not explicitly disclose the at least one standby switch is realized as at least one of a contact switch and a signal switch.
However, Hayashi teaches the at least one standby switch (15, fig. 1) is realized as at least one of a contact switch and a signal switch ([0026] describes standby switch 15 is formed of a press switch or contact switch having a pressing piece movable via contact from an operator).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the at least one standby switch, as disclosed by Yoshikane, as modified by Hayashi, with the at least one standby switch is realized as at least one of a contact switch and a signal switch, as taught by Hayashi, with the motivation to allow the operator to selectively connect the electrical power from battery to the hand-held power tool when the hand-held power tool is intended to be used and disconnect the electrical power from battery to the hand-held power tool when the hand-held power tool is not in use in order to save battery power/charge.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikane et al. (US 2020/0078918 A1), hereinafter Yoshikane, in view of Mitchell (US 3,269,466)

Regarding claim 15, Yoshikane discloses the invention as recited in claim 1.
Yoshikane further discloses one or more of a hammer tube (55, fig. 12) configured as a guide tube that is realized without closable control openings or closable idling openings (Fig. 12 shows piston cylinder as a guide cylinder for the piston.  Yoshikane does not disclose closable control openings or closable idling openings), and at least one percussion-mechanism housing (237, fig. 13) and at least one striking pin (463, fig. 12) that is mounted in a percussion-mechanism housing (237).
Yoshikane does not explicitly disclose at least one striking pin that is 20mounted in a percussion-mechanism housing so as to be at least substantially immovable in a direction of percussion.
However, Mitchell teaches at least one striking pin (32, fig. 1) that is 20mounted in a percussion-mechanism housing so as to be at least substantially immovable in a direction of percussion (Col. 7, ll. 8 – 29 describes using a tool bit 40 for the use of hammering only wherein second shank portion 207 extends the entire length of bore 154 in the upper end of anvil 28 into engagement of the head 158 of tappet 32 thus tappet 32 would be substantially immovable between striker 186 and tool bit 40 in bore 154 in the direction of percussion).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the hand-help power tool, as disclosed by Yoshikane, with at least one striking pin that is 20mounted in a percussion-mechanism housing so as to be at least substantially immovable in a direction of percussion, as taught by Mitchell, with the motivation to ensure the majority of kinetic energy transmitted via the striker is transmitted to the insert tool.

Response to Arguments
Applicant’s amendments, filed 22 June 2022, with respect to the objection to the Specification have been fully considered and are persuasive.  The objection to the Specification has been withdrawn. 
Applicant’s amendments, filed 22 June 2022, with respect to the objection to the claims have been fully considered and are persuasive.  The objection to the claims has been withdrawn. 
Applicant’s arguments, filed 22 June 2022, with respect to the rejection of claims 2, 3, and 15 under 35 USC §112(b) have been fully considered and are persuasive.  The rejection of claims 2, 3, and 15 under 35 USC §112(b) has been withdrawn. 
Applicant’s arguments, filed 22 June 2022, with respect to rejection of claims 1, 3, 5-7, 9 – 11, and 16 under 35 USC §102(a)(1) as being anticipated by Geiger et al. (US 2021/0339372 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of an alternate interpretation of Yoshikane et al. (US 2020/0078918 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        23 September 2022

/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731